-i- Order, dated July 15, 1960, awarding plaintiff in this separation action temporary alimony and counsel fee, unanimously modified, without costs, to the extent of reducing the counsel fee to $5,000, without prejudice to such application as plaintiff’s counsel may be advised to make upon the trial of the action for an additional allowance. In the present posture of this litigation the fee allowed is excessive. It would appear that the interests of the children of the marriage would be best served by an early trial. Settle order on notice. Motion for a stay dismissed, having become academic by virtue of the decision herein. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.